DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application has been amended to be commensurate in scope with the disclosure of the prior-filed application, Application No. 15/955,431, and therefore the claim to the benefit of the filing date of the prior application is considered proper and is acknowledged.  

Drawings
The drawings were received on 28 January 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “the method according to claim 1” in line 1.  However, claim 1 does not recite a method.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the assembly according to claim 1.
Claim 22 recites “the method according to claim 12” in line 1.  However, claim 12 does not recite a method.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the assembly according to claim 12.
Claim 23 recites “the method according to claim 19” in line 1.  However, claim 19 does not recite a method.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the assembly according to claim 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Pat. No. 5,985,464, previously cited) in view of Elliott et al. (US PGPub. No. 2013/0180976, previously cited) and Esaki (US PGPub. No. 2006/0156528, previously cited).
Claims 1: Schmitt teaches that composites are known to include a first nonmetallic component and a second component made of a metal or a nonmetal and are joined together by a bonding material (Col. 1, lines 7-10), and teaches a preferable structure formed by a porous nonmetallic component with a dense nonmetallic component position on it (Col. 2, lines 23-29).  Schmitt teaches where examples for nonmetals include ceramic materials, including nitrides such as AlN, etc. (Col. 2, lines 5-10), and the bonding material may be formed from a metal such as Al, etc. (Col. 1, line 66 to Col. 2, line 4).  Schmitt further teaches that, in order to increase the amount of bonding material permeating between the components, one or both opposing surfaces of two contiguous components are roughened, such as by grinding or by forming channels (i.e. at least one trench; i.e. a plurality of trenches) (Col. 4, lines 10-30) (i.e. bonding material such as Al is disposed 
In a related field of endeavor of joining ceramic pieces, Elliott teaches that two pieces can be joined together, wherein the pieces may be made of AlN, and are joined by brazing with an aluminum alloy (paragraph 0008).  The braze material may be in the form of a sheet, powder, thin film, or any other form suitable for brazing (paragraph 0073).  As an example, Elliott teaches a sheet having a thickness of 0.00019-0.011 inches (about 4.8-279 µm) (paragraph 0073).  Because the braze material is placed between the two pieces to be joined together and heated while applying contact pressure (paragraphs 0079 and 0082), it would have been obvious to one of ordinary skill in the art that the resulting spacing between the two joined pieces will be approximately the thickness of the brazing material or less.  A spacing of 4.8-279 µm or less, based on the thickness of braze material taught by Elliott, overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action no demonstration of a criticality to the claimed ranges has been presented.
As both Schmitt and Elliott teach the joining of components by using a metal bonding material, wherein the components may be AlN etc. and the bonding material may be Al etc., they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Schmitt to include an Al braze with the specified thickness as taught by Elliott which would result in similar spacing between joined members, and one would have had a reasonable expectation of success.  However, neither Schmitt nor Elliot teach a surface roughness of the adjacent faces of the members.
prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action no demonstration of a criticality to the claimed ranges has been presented.
As Schmitt, Elliott, and Esaki all teach the joining of ceramic members that may be AlN with the use of a metal bonding layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined teachings of Schmitt and Elliott to have the surface roughness taught by Esaki as the surface roughness is known to improve adhesion and one would have had a reasonable expectation of success.  The limitation of trench depth being less than 50 µm is acknowledged but is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  In this regard, Schmitt teaches that the channels may have arbitrary depths, etc., and help to increase the amount of bonding material permeating between the components so that the components are connected firmly together (Col. 4, lines 10-39).
Claim 2: Schmitt teaches where channels having a rectangular cross-section are the most economical (Col. 2, lines 10-30).
Claim 4: Schmitt teaches where one or both opposing surfaces of the components to be joined should be roughened such as by grinding or by forming channels because the roughening 

    PNG
    media_image1.png
    296
    290
    media_image1.png
    Greyscale

Claim 5: Schmitt teaches where two channels are parallel to each other, as indicated by the dashed lines in modified Fig. 2c below.  Alternatively, concentric rings shown by Elliot in Fig. 33 above are reasonably interpreted as being parallel because they do not cross each other.

    PNG
    media_image2.png
    178
    213
    media_image2.png
    Greyscale

Claims 6-7: Schmitt teaches a composite structure formed by a porous nonmetallic component and a dense nonmetallic component positioned thereon, etc. (Col. 2, lines 23-29) and where examples for nonmetals include ceramic oxides such as Al2O3 (i.e. alumina), nitrides such as AlN, carbides such as SiC, etc. (Col. 2, lines 5-10).  Similarly, Elliott teaches where an exemplary joined ceramic assembly may be composed of a ceramic such as AlN, where other materials such as alumina, silicon carbide, etc. may be used, and where a first ceramic piece may be AlN and a second ceramic piece may be AlN (i.e. both first and second members are AlN), zirconia, alumina, or other ceramic (paragraph 0069).
Claim 8: In Fig. 1 copied below, Schmitt depicts the bonding of multiple nonmetallic components 1 that are depicted as being plate-like with bonding material 3 located between the layers (Col. 3, lines 46-65).  Elliott describes a plate assembly that has layers of ceramics that are fully fired before being joined together using a brazing process (paragraphs 0141-0142).

    PNG
    media_image3.png
    199
    235
    media_image3.png
    Greyscale

Claim 9: Elliott teaches a plate and shaft assembly wherein the shaft may be a hollow cylinder (i.e. a hollow shaft) (paragraph 0154).
Claim 10: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).
Claim 11: Elliott teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claim 12: Claim 12 combines all the limitations of claims 1, 4, and 6, which are outlined above.
Claim 14: Schmitt teaches where two channels are parallel to each other, as indicated by the dashed lines in modified Fig. 2c above.  Alternatively, concentric rings shown by Elliot in Fig. 33 above are reasonably interpreted as being parallel because they do not cross each other.
Claim 15: Elliott shows three rings of joining material to bond a plate and a shaft component (Fig. 33 above).  Having 5 rings would have been obvious to one of ordinary skill in the art as having additional rings is considered to be a duplication of parts and does not provide a patentable distinction over the prior art absent a showing that a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).
Claim 16: In Fig. 1 above, Schmitt depicts the bonding of multiple nonmetallic components 1 that are depicted as being plate-like with bonding material 3 located between the layers (Col. 3, lines 46-65).  Elliott describes a plate assembly that has layers of ceramics that are fully fired before being joined together using a brazing process (paragraphs 0141-0142).
Claim 17: Elliott teaches a plate and shaft assembly wherein the shaft may be a hollow cylinder (i.e. a hollow shaft) (paragraph 0154).
Claim 18: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).  Elliott also teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claim 19: Claim 19 combines all the limitations of claims 1, 4, and 7, which are outlined above.
Claim 20: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).  Elliott also teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claims 21-23: The limitation of trench depth being less than 20 µm is acknowledged but is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  In this regard, Schmitt teaches that the channels may have arbitrary depths, etc., and help to increase the amount of bonding material permeating between the components so that the components are connected firmly together (Col. 4, lines 10-39).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent on a rejected base claim, but may be placed in a condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 13: The prior art of record provides little information regarding the sizing of bonding trenches and does not specify a ratio of the width and depth of them.  Note: Figs. 2a-2c of Schmitt are suggestive of a width that is much greater than the depth, but because they are schematic and without a scale bar, they cannot be used to definitively determine the width and depth ratio.  See MPEP § 2125(II).

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,882,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments to the drawings have overcome the objection previously set forth in the Non-Final Office Action mailed 28 October 2021.  The objection to the drawings has been withdrawn. 
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,882,130 has overcome the double patenting rejection previously set forth in the Non-Final Office Action mailed 28 October 2021.  The nonstatutory double patenting rejection of claims 1-20 has been withdrawn.
Applicant’s amendments to claims 1-3, 12, and 19 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 28 October 2021.  The rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration of the amendments to the claims, a new rejection of claims 21-23 under 35 U.S.C. 112(b) has been outlined above.
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.  Applicant argues, see p. 13-14, that the prior art of record does not teach the amended limitation of trench depth.  However, as outlined above, this limitation is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a .
Regarding applicant’s comments pertaining to the allowable subject matter previously identified in the Non-Final Office Action mailed 28 October 2021, it is noted that only claims 3 and 13 were identified as containing allowable subject matter if rewritten in independent form, etc.  Claim 15 stands as rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Pat. No. 5,985,464, previously cited) in view of Elliott et al. (US PGPub. No. 2013/0180976, previously cited) and Esaki (US PGPub. No. 2006/0156528, previously cited).  The rejection of claim 15 was outlined previously in the Non-Final Office Action mailed 28 October 2021 in the body of the rejection but was inadvertently omitted in the header.  This omission has been corrected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784